Citation Nr: 0120612	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  97-26 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for a bilateral leg 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
September 1980, and had unverified active military service 
from January 1977 to October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied service connection for bilateral leg 
disability and back disability.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran contends that he suffers from a bilateral leg 
disability and degenerative joint and disc disease of the 
lumbosacral vertebrae as a result of injury in service.  
Service medical records indicate that the veteran was treated 
in July 1978 for back strain after lifting 55-gallon drums.  
The veteran had a VA examination in June 1997.  No disability 
of the legs was found as a result of the June 1997 VA 
examination.  The examionaer did not state a medical opinion 
as to whether the veteran's reported back strain in service 
had a relationship to his current lumbar spine disability.

Therefore, further development of the medical record is 
necessary with regard to the issues.

Furthermore, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder. 

2.  The veteran should be scheduled for a 
VA examination to ascertain whether there 
is a current bilateral leg disability.  
The examiner is requested to comment as 
to whether it is at least as likely as 
not that any current disabilities are the 
result of disease or injury the veteran 
had in service.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests, to include x-
rays and neurological studies, should be 
accomplished.

3.  The veteran should also be scheduled 
for a VA examination to ascertain the 
nature and etiology of any existing back 
disability.  The examiner is requested to 
comment as to whether it is at least as 
likely as not that any current back 
disability is the result of disease or 
injury the veteran had in service.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination and all 
indicated special studies and tests, to 
include x-rays, should be accomplished.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should review the 
claims file to ensure that all above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that any requested examinations 
and required opinions are in compliance 
with Board's remand and if they are not, 
the RO should implement corrective 
procedures.

6.  The RO should again review the 
record.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




